Exhibit 10.27

 

Amendment to EMPLOYMENT AGREEMENT

This Amendment to Employment AGREEMENT (this “Amendment”) is made and entered
into as of February 27, 2018, by and among Atlantic Power Services, LLC, a
limited liability company formed under the laws of Delaware (“Atlantic Power
Services”), Atlantic Power Corporation, a corporation continued under the laws
of British Columbia (“Atlantic Power Corporation” and, together with Atlantic
Power Services and their respective affiliates, the “Company”) and Joseph
Cofelice (the “Executive”).

WHEREAS, the Company and the Executive entered into that certain Employment
Agreement (the “Agreement”; capitalized terms used herein and not otherwise
defined shall have the meaning ascribed thereto in the Agreement) dated as of
September 15, 2015, and

WHEREAS, the Company and the Executive desire to amend the Agreement as set
forth herein.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

1.          Section 5:  The introductory clause of Section 5(a) shall be deleted
in its entirety and the following shall be inserted in its place:

“(a)       Without Cause or for Good Reason (other than a CIC
Termination).  Subject to and conditioned upon the Executive satisfying the
Conditions (as defined below) (other than with respect to the Accrued Amounts
(as defined below)), in the event of the termination of the Executive’s
employment (x) by the Company without Cause or (y) by the Executive for Good
Reason, in each case other than a CIC Termination (as defined below):”

2.          Section 5:  Section 5(a)(ii) shall be deleted in its entirety and
the following shall be inserted in its place:

“(ii)       the Executive shall receive an amount payable in a lump sum on the
sixtieth (60th) day following the Date of Termination equal to the sum of (A)
the Executive’s then-current Base Salary without giving effect to a Salary
Reduction, if any, and (B) a pro-rata amount, based on the number of days
elapsed during the fiscal year in which the Date of Termination occurs, of the
Executive’s Target Bonus;”

3.          Section 5:  The last sentence of Section 5(a) shall be deleted in
its entirety and the following shall be inserted in its place:

“Except as provided in this Section 5(a) or in Section 5(e), as applicable, the
Company shall have no additional obligations under this Agreement upon the
Executive’s termination pursuant to Section 3(d) or Section 3(e).”

4.          Section 5:  Section 5 is hereby amended by inserting the following
as Section 5(e):

“(e)       Change in Control Termination.  In lieu of the payments and benefits
described in Section 5(a) above, and subject to and conditioned upon the
Executive satisfying the







--------------------------------------------------------------------------------

 



Conditions (other than with respect to the Accrued Amounts), in the event of the
termination of the Executive’s employment (x) by the Company without Cause or
(y) by the Executive for Good Reason, in each case occurring within the twelve
(12) month period following the occurrence of a Change in Control (such
termination, a “CIC Termination”):

(i)         the Executive shall receive the Accrued Amounts (which Accrued
Amounts shall be paid within thirty (30) days of the Date of Termination (or
sooner as required by applicable law));

(ii)        the Executive shall receive an amount payable in a lump sum on the
sixtieth (60th) day following the Date of Termination equal to the sum of (A)
two (2) times the Executive’s then-current Base Salary without giving effect to
a Salary Reduction, if any, and (B) a pro-rata amount, based on the number of
days elapsed during the fiscal year in which the Date of Termination occurs, of
the Executive’s Target Bonus;

(iii)       the Executive shall receive the medical benefits set forth in
Section 5(a)(iii) above for an eighteen (18) month period following the Date of
Termination; and

(iv)       all outstanding equity-based awards held by the Executive shall vest
(or not) in accordance with the terms and conditions of the equity-based
incentive plan governing such awards (except in the case of the grant under
Section 2(d), which shall be governed in accordance with Section 2(d)).

The amounts paid and benefits received pursuant to this Section 5(e) are subject
to and conditioned upon the Conditions. Except as provided in this Section 5(e)
or in Section 5(a), as applicable, the Company shall have no additional
obligations under this Agreement upon the Executive’s termination pursuant to
Section 3(d) or Section 3(e).”

5.          Section 5:  Section 5 is hereby amended by inserting the following
as Section 5(f):

“(f)       For purposes of this Agreement, “Change in Control” shall mean the
occurrence of any of the following events:

(i)         the sale, lease or transfer to any person or group, in one or a
series of related transactions, of the assets of Atlantic Power Corporation or
Atlantic Power Services which assets generated more than 50% of Atlantic Power
Services’ cash flow in a 12-month period ended on the last day of the most
recent fiscal quarter to any person or group;

(ii)        the adoption of a plan related to the liquidation or dissolution of
Atlantic Power Corporation or Atlantic Power Services;

(iii)       the acquisition by any person or group of a direct or indirect
interest in more than 50% of (A) the common shares of Atlantic Power Corporation
or the common membership interests of Atlantic Power Services, or (B) the voting
power of Atlantic Power Corporation or Atlantic Power Services, in the case of
either (A) or (B), by way of purchase, merger, or consolidation or otherwise
(other than a creation of a holding company





2

--------------------------------------------------------------------------------

 



that does not involve a change in the beneficial ownership of Atlantic Power
Corporation or Atlantic Power Services as a result of such transaction); or

(iv)       the merger or consolidation of Atlantic Power Corporation or Atlantic
Power Services with or into another person or the merger of another person into
Atlantic Power Corporation or Atlantic Power Services with the effect that
immediately after such transaction the shareholders of Atlantic Power
Corporation or the holders of common membership interests of Atlantic Power
Services immediately prior to such transaction hold, directly or indirectly,
less than 50% of the voting control over the person surviving such merger or
consolidation, in each case other than the creation of a holding company that
does not involve a change in the beneficial ownership of Atlantic Power
Corporation or Atlantic Power Services as a result as such transaction.”

6.          Miscellaneous.

(a)        This Amendment may be executed in several counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.

(b)        All terms and provisions of the Agreement not amended hereby shall
remain in full force and effect. From and after the date hereof, all references
to the term “Agreement” in this Amendment and the original Agreement shall
include the terms contained in this Amendment.

*  *  *  *  *  *

 

 



3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

 

Atlantic Power Corporation

 

 

 

 

 

 

 

/s James J. Moore, Jr.

 

Name:  James J. Moore, Jr.

 

Title:  Chief Executive Officer

 

 

 

 

 

 

 

 

 

Atlantic Power Services, LLC

 

 

 

 

 

 

 

/s Terrence Ronan

 

Name:  Terrence Ronan

 

Title:  Vice President

 

 

 

 

 

 

 

/s Joseph Cofelice

 

Joseph Cofelice

 



--------------------------------------------------------------------------------